DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6 are objected to because of the following informalities.  Appropriate correction is required.
In claim 4, line 3, it appears the word “reduces” should be changed to -- reducing -- to provide proper antecedent basis for later in the claim (e.g. line 7 of the claim).
In claim 5, line 3, it appears the word “executes” should be changed to -- executing -- to provide proper antecedent basis for later in the claim (e.g. line 8 of the claim).  In line 3, the phrase “a housing chamber” should be changed to -- the housing chamber --.  In lines 3-4, the phrase “a liquid injection step by step” should be changed to -- the liquid injection step by step --.  In line 7, it appears the word -- the -- should be inserted before the phrase “liquid injection”.
In claim 6, line 3, it appears the word “executes” should be changed to -- executing -- to provide proper antecedent basis for later in the claim (e.g. line 7 of the claim).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 5, lines 8-9, the phrase “the ejection temperature” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 52-89702 (Masao) in view of U.S. Patent Application Publication 2017/0184445 (Araki et al.).
With regards to claim 1, Masao discloses a controlling device for turbine comprising, as illustrated in Figures 1-3, an abnormality treatment apparatus (e.g. entire system as illustrated in Figure 1) for a rotating machine 13 (e.g. turbine; lines 10-14 of translation); a sensor 1 configured to output a signal upon detecting an event caused by contact of a rotor of the rotating machine during rotation of the rotor (lines 40-46 of translation – detection signals are input to the condition monitoring device); a control unit 6 for executing at least one of rotation number control of reducing a number of rotations of the rotor step by step (lines 29-32 of translation – indicates to reduce the speed of the turbine), liquid injection control of injecting liquid into a housing chamber of the rotor step by step, and pressure control of lowering a discharge pressure of the rotating machine step by step, based on reception of the signal output from the sensor.  (See, in general, lines 10-107 of translation).

Araki et al. discloses a rotating machine abnormality detection system, as illustrated in Figures 1-9, an abnormality treatment apparatus 10 (Figure 2) for a rotating machine 1 (Figure 1); a sensor 11a,11b,11c configured to output a signal S1,S2,S3 upon detecting an event caused by contact of a rotor 2,3 of the rotating machine with another portion 2,3,4 of the rotating machine during rotation of the rotor (paragraphs [0035]; Figure 4); a control unit 14 for executing the signal from the sensor.  (See, paragraphs [0024] to [0089]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the sensor configured to output a signal upon detecting an event caused by contact of a rotor of the rotating machine with another portion of the rotating machine during rotation of the rotor as suggested by Araki et al. to the system of Masao to have the ability to provide the specific contact position when the contact occurs during the rotation of the rotor for better maintenance of the rotating machine.  (See, paragraphs [0008],[0009],[0034] of Araki et al.)

Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 









/HELEN C KWOK/Primary Examiner, Art Unit 2861